Citation Nr: 1503507	
Decision Date: 01/26/15    Archive Date: 02/09/15

DOCKET NO.  11-06 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Timeliness of the notice of disagreement to the October 2002 rating decision.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to May 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which denied entitlement to service connection for PTSD, and determined there was not new and material evidence received sufficient to reopen the previously denied claim of entitlement to service connection for a shoulder injury.  The Veteran also appeals a February 2009 rating decision determining that the Veteran did not file a timely notice of disagreement with the October 2002 rating decision.

In November 2014, the Veteran testified at a Board central office hearing before the undersigned.  A transcript of this hearing is associated with the file.

The Board notes that the issues of entitlement to service connection for and acquired psychiatric disorder, and whether new and material evidence has been received sufficient to reopen a claim for service connection for a shoulder injury (though these issues have been recharacterized as discussed below) are properly before the Board, despite the lack of any substantive appeal on record.  Generally, an appellant must file a substantive appeal within 60 days from the date that the agency of original jurisdiction mails the statement of the case to the appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  30 C.F.R. §20.302(b).  However, in Percy, the United States Court of Appeals for Veterans Claims (Court) held that the 60-day period to file a Substantive Appeal is not a jurisdictional bar to the Board's adjudication of a matter, and that VA may waive any issue of timeliness in the filing of a Substantive Appeal, either explicitly or implicitly.  Percy v. Shinseki, 23. Vet. App. 37, 45 (2009).  Specifically, the Court noted that not only had the RO certified the matter to the Board for adjudication as if a timely Substantive Appeal had been filed, but also the Board member who rendered the decision on appeal had taken testimony on that matter during a Travel Board hearing.  Therefore, 'by treating the disability rating matter as if it were part of [the appellant's] timely filed Substantive Appeal for more than five years, VA waived any objections it might have had to the timeliness of the filing.'  The Court stated, 'If VA treats an appeal as if it is timely filed, a veteran is entitled to expect that VA means what it says.'  Id. at 46.  

In the case at hand, the Veteran did not file a substantive appeal on the issues of entitlement to service connection for PTSD and whether new and material evidence has been received sufficient to reopen a claim for service connection for a shoulder injury.  However, the undersigned accepted testimony on these issues at the November 2014 Board hearing, effectively waiving the requirement that the Veteran file a timely substantive appeal.  Those issues are therefore presently before the Board for appellate adjudication.

The issues of entitlement to service connection for PTSD and entitlement to service connection for a left shoulder injury are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On October 4, 2002, the RO mailed notification to the Veteran of its October 2002 decision that denied him service connection for: (1) joints, (2) residuals keratoconus, (3) headaches, (4) sleeping, (5) hair loss, (6) hearing loss, (7) chin scar, and (8) a skin condition; the correspondence informed the Veteran that to appeal the decision, he must file a notice of disagreement within 1 year of the date of the letter.

2.  A notice of disagreement from the Veteran was received on January 13, 2009.

3.  The Veteran was not rated incompetent by VA, and is not shown to have had a physical, mental, or legal disability which prevented the timely filing of a notice of disagreement on his own behalf; he has not presented good cause for his failure to timely file a Substantive Appeal in his challenge to the October 2002 rating decision.


CONCLUSION OF LAW

The Veteran did not timely file a notice of disagreement with the October 2002 rating decision prior to October 4, 2003 and it became final; the Veteran has provided VA no good cause to waive timeliness of a Substantive Appeal in the matter; therefore, the Board has no jurisdiction to address this matter.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.109(b), 19.30, 20.101, 20.200, 20.202, 20.300, 20.302, 20.303 20.305 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Duties 

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The Board concludes that VA notification requirements are satisfied.  In an October 2002 cover letter to the October 2002 rating decision the RO notified the appellant of the time limit for filing a notice of disagreement.  A February 2009 letter informed him that he had not complied with these time limits and told him how he could appeal the determination that his appeal was untimely.  A January 2011 statement of the case (SOC) explained why his notice of disagreement, received January 2009 was not considered timely filed.

The evidentiary record in the matter of timeliness is complete; the critical facts are determined by what was already received for the record (and when).

II.  Timeliness 

The Veteran contends that in response to the October 2002 rating decision denying his claims for entitlement to service connection, he responded with a notice of disagreement.  The Veteran has produced a copy of a letter he purportedly sent on January 6, 2003, which was received by the RO on January 13, 2009.  The Veteran claims that an appeal initiated by this notice of disagreement is still active.  For the reasons set forth below, the Board finds that the Veteran did not file a timely appeal and the October 2002 rating decision is final.

Under 38 U.S.C.A. § 7105, an appeal to the Board must be initiated by a timely filed NOD in writing and completed, after an SOC has been furnished, by a timely filed Substantive Appeal.  38 C.F.R. §§ 20.200, 20.201, and 20.202.

The NOD and the Substantive Appeal must be filed with the VA office that entered the determination with which disagreement has been expressed.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. § 20.300.

If an appeal is not filed by a claimant personally, or by his or her representative, and the claimant is rated incompetent by VA or has a physical, mental, or legal disability which prevents the filing of an appeal on his or her own behalf, a notice of disagreement and a substantive appeal may be filed by a fiduciary appointed to manage the claimant's affairs by VA or a court, or by a person acting as next friend if the appointed fiduciary fails to take needed action or no fiduciary has been appointed.  38 C.F.R. § 20.301.

In April 2002, the Veteran filed a claim for entitlement to service connection for the following disabilities: (1) joints, (2) residuals keratoconus, (3) headaches, (4) sleeping, (5) hair loss, (6) hearing loss, (7) chin scar, and (8) a skin condition.  In an October 2002 rating decision, the RO denied all of these claims.  The Veteran was notified of the RO's decision by way of a letter dated October 4, 2002.  The correspondence specifically stated "If you do not agree with our decision, you should write and tell us why.  You have one year from the date of this letter to appeal the decision."  

In January 2009, the Veteran submitted a statement requesting an update on the status of his appeal, stating that he mailed a notice of disagreement to the RO on January 6, 2003.  He reported that he had attempted to contact to RO via telephone, without success.  The Veteran included with his correspondence two letters, dated January 6, 2003 and October 14, 2003.  The January 6, 2003 letter was entitled Notice of Disagreement, and specifically listed all issues decided in the October 2002 rating decision.  The Veteran asserted that for many of conditions, he was examined and treated at the VA clinics in Altoona, Pennsylvania and Oakland, Pennsylvania.  The letter dated October 14, 2003 requested information regarding the status of his appeal, as well as issuance of a SOC and Form 9.

In a letter issued to the Veteran on February 7, 2009, the RO informed the Veteran that his letter, received by the RO in January 2009 but dated January 2003, could not be accepted as a notice of disagreement.  The correspondence advised the Veteran of his rights to appeal the decision, and the Veteran filed a timely notice of disagreement and substantive appeal.  

At his November 2014 Board hearing, the Veteran asserted that he had timely filed his notice of disagreement to the October 2002 rating decision, but that it was lost by VA.  He testified that he called many times and mailed the October 2003 letter as well, which was also lost by VA.  He asserted that he never received a response from VA.

While the Veteran has stated that he submitted a notice of disagreement in January 2003 and has averred that it was lost by VA, the Board notes that VA is subject to the presumption of regularity in this case.  VA routinely date-stamps and associates with the proper claims files documents received by mail, fax, or otherwise received on a daily basis from a number of veterans.

Indeed, '[t]here is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties.'  United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Ashley v. Derwinski, 2 Vet. App. 307, 308 (1992) (Ashley II); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994) ('the presumption of regularity . . . applies to the VA mailing of the RO decision in the same manner as it applies to the BVA mailing of the decision' (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (Ashley I))).  It is acknowledged that the presumption of regularity may be rebutted by the submission of 'clear evidence to the contrary.'  Ashley II, 2 Vet. App. at 309 (citing Rosler v. Derwinski, 1 Vet. App. 241, 242 (1991)); see also YT v. Brown, 9 Vet. App. 195, 199 (1996); Mindenhall, 7 Vet. App. at 274; Ashley I, supra.

In this case, the Veteran has offered no 'clear evidence to the contrary' that VA received the January 2003 letter prior to January 2009, when VA received it along with his January 2009 inquiry regarding the case.  Indeed the record includes no contact from the Veteran between the October 2002 rating decision and the January 2009 correspondence from the Veteran, a more than 6 year gap.

Given the lack documentary evidence that the RO received a notice of disagreement from the appellant within 1 year after the October 4, 2002 letter notifying the Veteran of the October 2002 rating decision, and the more than 6 year time lapse until the next correspondence of record following the October 2002 rating decision, the Board finds that a timely notice of disagreement was not submitted.  38 U.S.C.A. § 7105A(a) (West 2014); 38 C.F.R. § 20.501(a) (2014).  Accordingly, the Board is without authority to exercise appellate jurisdiction over the Veteran's April 2002 claim for benefits.  


ORDER

The appeal to establish that the Veteran timely filed a notice of disagreement in response to the October 2002 rating decision is denied.


REMAND

The Board must remand the claims of entitlement to service connection for an acquired psychiatric disorder and residuals of a left shoulder injury for additional development. 

PTSD 

As an introductory matter, the Board notes that the Veteran's psychiatric claim has been previously treated as simply entitlement to service connection for PTSD.  However, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that a claimant seeks service connection for the symptoms of a disability, regardless of how those symptoms are diagnosed or labeled.  The record reflects that the Veteran has been diagnosed with depression.  See April 2011 VA examination.  Therefore, the Veteran's claim has been expanded to include this diagnosis.  The issue has thus been restated on the title page of this decision.  

In April 2011, the Veteran underwent a VA examination for his psychiatric disorders.  The examiner provided an exhaustive recitation of the Veteran's reported stressors, but determined that the Veteran's reported history of events were inconsistent.  The Veteran stated that while in service, he was in proximity of a Marine who picked up a cluster bomb and put it into his pocket as a souvenir.  The Veteran reported that when the bomb detonated, it blew off the Marine's legs, another Marines legs and parts of his arms, and a third Marine's leg.  The Veteran stated that he helped load the injured Marine's into helicopters for medical evacuation.  Next, the Veteran stated that within days of the cluster bomb incident, he was called to help pull the body of a lieutenant out of a tank, who had just been killed by shrapnel.  Last, the Veteran stated that he found his involvement in the Battle of Khafji to be most stressful.  He reported that he thought he was going to die that night, and that it was the first invasion when the first air strikes were called in, before the ground war began, and that he dove into a fighting hole.  He stated he had difficulty setting up his .50 caliber machine gun because it was pitch black.  He stated that after the battle, he was unsure of the number of casualties, but knew that someone in his unit was killed.

In calling into question the Veteran's testimony, the examiner stated that the only US special forces were the only US service members involved in the Battle of Khafji, though the Veteran reported involvement.  The examiner also called into question the Veteran's involvement, given his military occupational specialty as a truck driver and motor vehicle operations chief, which the examiner determined would not likely place the Veteran in direct fire or in the described situations.  

Based on the review of the Veteran's symptoms and reported stressors, the examiner determined that the Veteran did meet the criteria for depressive disorder, but did not present with valid criterion A for PTSD.  Criterion A states:

"the person has been exposed to a traumatic event in which both of the following were present: (1) the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or threat to the physical integrity of self or others (2) the person's response involved intense fear, helplessness, or horror."

DSM IV. 

The examiner went on to state that the Veteran's psychological testing results were indicative of over reporting, and that in addition to not presenting with a valid Criterion A stressor for a diagnosis of PTSD, the Veteran did not report a full constellation of symptoms consistent with a diagnosis of PTSD.  Last, the examiner determined that the Veteran's DD 214 did not support verification that the Veteran served in a combat role.

The Board finds that the examiner's conclusion that the Veteran was not involved in ground combat and therefore his reports of stressful experiences are incredible is improper and draws a legal conclusion.  

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (under the criteria of DSM-IV), a link, established by medical evidence, between current symptoms and an in-service stressor, and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 4.125 (2014).  However, if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  In other words, the Veteran does not need to establish that he was involved in combat; rather, he need only show that his claimed stressor is consistent with circumstances of his service.  

Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

The Board notes, as confirmed by his DD Form 214, that the Veteran's military occupational specialty was that of Motor Transport Operations Chief, he participated in Operation Desert Shield/Storm from November 1990 to May 1991, and served in Southwest Asia from January 1991 to April 1991.  The Board finds that the Veteran clearly served in a combat zone during the above listed periods, and therefore, his lay statements regarding hostile military actions are alone sufficient to establish the occurrence of the claimed in-service stressors.

Further, the examiner determined that the Veteran did not explain why the Veteran's symptoms did not present a full constellation of symptoms consistent with a diagnosis of PTSD.

For these reasons, the Board finds that a new VA examination and opinion are required.  The claim should be sent to a new VA examiner for review.  The examiner should offer an opinion as to whether the Veteran meets the DSM-IV criteria for PTSD, and if so, whether that diagnosis is based on any of his in-service stressors that are related to his fear of hostile military or terrorist activity.  All lay and medical evidence should be considered, to include any assertions of continuity of symptomatology that may be made by the Veteran.  For purposes of this examination, the Veteran's lay statements regarding his claimed in-service stressors should be considered credible.

Left Shoulder 

Initially, the Board finds that the Veteran's claim for a shoulder injury is a new claim, and not a claim to reopen the previously denied issue of service connection for a right shoulder injury.  In October 2002, the RO denied entitlement to service connection for a right shoulder injury.  In December 2010, the Veteran filed a Supplemental Claim for Compensation, and under the portion entitled Service Connection for New Disabilities listed, "PTSD, Shoulder Injury."  Notably, the Veteran did not note these disabilities under the portion entitled Reopening of Previously Denied Disabilities.  Moreover, the Veteran stated in his November 2014 hearing that he was seeking benefits for his left shoulder.  The Board therefore finds that the December 2010 claim for a shoulder injury was not a claim to reopen the previously denied issue of service connection for a right shoulder injury, but was an original claim for service connection for a left shoulder injury.  The issue has been restated on the cover page to reflect this finding.

The Veteran's service treatment records include a report of medical history completed by the Veteran in February 1983.  The Veteran noted a shoulder injury.  The accompanying February 1983 physical examination notes an abnormal "spine, other musculoskeletal", but provides no annotative description.

At his November 2014 Board hearing, the Veteran also testified that following an injury to his left shoulder incurred by slipping on ice and falling, he was treated at a hospital and informed by a doctor that MRI imaging reflected a "decades old" injury with a new superimposed injury.  The Veteran explained that he suffered an injury to his left shoulder during active duty training in 1982 or 1983 while playing speed ball, but did not receive in-service treatment.  The Veteran testified that the doctor believed this was in line with the MRI findings.  The Veteran further testified that he was told by Dr. Groff that his shoulder was not eligible for surgery because the damage was too severe, and that the Veteran would eventually require a shoulder replacement. 

These treatment records are not included within the Veteran's claims file.  In order to satisfy its duty to assist, the VA must make reasonable efforts to assist the Veteran in securing evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  The AOJ should request that the Veteran provide information regarding the name of the private treatment provider, as well as the exact dates of treatment.  The AOJ should then attempt to obtain these records and associate them with the claims file.  Alternately, the Veteran should be informed that he may provide any medical records in his possession in support of his claim.

Accordingly, the case is REMANDED for the following action:

1.  Records of any treatment the Veteran received from the Westmoreland Community Based Outpatient Clinic in Greensburg, Pennsylvania dating since March 2011, the Altoona, Pennsylvania VA Medical Center (VAMC) dating since 1991, and the Oakland, Pennsylvania VA Medical Center (VAMC) dating since 1991 should be obtained.  All attempts to procure these records should be documented in the claims file.  

2.  The Veteran should be asked to identify the private physician, reported as Dr. Groff, and the hospital at which the Veteran received treatment for his left shoulder injury after slipping and falling on ice (see November 2014 Board hearing testimony), as well as any other private providers who have treated him for the claimed condition.  After receiving this information and any necessary releases, contact the named medical provider(s) and obtain copies of the related treatment records which are not already in the claims folder.

3.  If the above described records indicate the Veteran has a left shoulder disability, then schedule the Veteran for an examination to address the etiology of the left shoulder disability.  All pertinent evidence, including any relevant information in Virtual VA and VBMS, should be made available to the examiner for review, and such review should be noted in the opinion report.  

The examiner is requested to offer an opinion addressing whether the Veteran's left shoulder disability is at least as likely as not (50 percent or greater probability) etiologically related to the Veteran's reported injury during training.  The examiner is asked to specifically address: (1) the Veteran's testimony that he injured his left shoulder in 1982 or 1983 during training, while playing speed ball, (2) the February 1983 report of medical history, completed by the Veteran reporting a shoulder injury, and (3) the February 1983 physical examination, in which the examiner noted abnormal "spine, other musculoskeletal."

4.  Once any outstanding treatment records are associated with the claims file, determine the Veteran for an examination the nature and etiology of any current psychiatric disability.  The claims folder should be reviewed by the examiner and that review should be indicated in the examination report.  The examiner should specifically attempt to reconcile the opinion with all other pertinent evidence of record, including the Veteran's account of chronic PTSD symptoms arising from his reported in-service stressors (witnessing injuries related to a cluster bomb detonation, pulling a Marine's body from a tank, and participating in the Battle of Khafji).  For purposes of this examination, the Veteran's lay statements regarding his claimed in-service stressors should be considered credible.

Additionally, the VA examiner should consider the Veteran's assertions regarding continuity of psychiatric symptoms of psychiatric problems since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The VA examiner's opinion should specifically address the following:

a.  Determine whether the Veteran has a diagnosis of PTSD, providing a full multi-axial diagnosis and specifically state whether or not each criterion for a diagnosis of PTSD is met pursuant to the Diagnostic and Statistic Manual of Mental Disorders, Fourth Edition (DSM-IV). All additional current psychiatric disorders also should be identified.

b.  If a diagnosis of PTSD is warranted, state whether it is at least as likely as not (50 percent or more probability) that diagnosis is related to the Veteran's fear of hostile military or terrorist activity.  Fear of hostile military or terrorist activity means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

An opinion also should be provided as to whether it is at least as likely as not (50 percent or more probability) that any other existing psychiatric disorder had its onset in service or is otherwise related to service.

5.  After the above actions have been completed, the AMC should readjudicate the claim.  If any determination remains adverse to the Veteran, the Veteran and his representative should be provided a Supplemental SOC (SSOC), and they should be afforded the appropriate period of time within which to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


